Title: Joseph Dougherty to Thomas Jefferson, 5 December 1809
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Sir
            City Washington 
                     Decr 5th–09
          
          yours of the 30 Nov. I recd the 3rd of this month and delivered the inclosed, to Mr Barry.
          
		  
		  Sir I expect expect that you have so many applications for the breed of your shepherds dog, that it is no use for me to say any thing to you about them,
          however, if you should have any to spare, I would be verry thankful to to you for one.
            
		  
		  before this reaches you, you perhaps may have heard of a duel that took place 
                     yesterday, betwen John. G. Jackson, and Mr 
                  Pearson of N. Carolina, in which Mr Jackson was mortally wounded,I am now recovering from a bilious fever which confined me to my bed 7 weeks, the fever was constant and high during that
			 time, I am still willing to sarve you in any way that comes within my power.
                  
               
          
            Sir your Humble Servt
            
                  
               Joseph Dougherty.
          
        